UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended June 30, 2011 OR o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File No. 1-14050 LEXMARK INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 06-1308215 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) One Lexmark Centre Drive 740 West New Circle Road Lexington, Kentucky 40550 (Address of principal executive offices) (Zip Code) (859) 232-2000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerR Accelerated filer£ Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x The registrant had 79,252,573 shares outstanding (excluding shares held in treasury) of Class A Common Stock, par value $0.01 per share, as of the close of business on July 29, 2011. LEXMARK INTERNATIONAL, INC. AND SUBSIDIARIES INDEX Page of Form 10-Q PART I – FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS Consolidated Condensed Statements of Earnings Three and Six Months Ended June 30, 2011 and 2010 2 Consolidated Condensed Statements of Financial Position As of June 30, 2011 and December 31, 2010 3 Consolidated Condensed Statements of Cash Flows Six Months Ended June 30, 2011 and 2010 4 Notes to the Consolidated Condensed Financial Statements 5 Item 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 31 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 50 Item 4. CONTROLS AND PROCEDURES 51 PART II – OTHER INFORMATION Item 1. LEGAL PROCEEDINGS 52 Item 1A. RISK FACTORS 52 Item 6. EXHIBITS 52 Forward-Looking Statements This Quarterly Report on Form 10-Q contains certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. All statements, other than statements of historical fact, are forward-looking statements. Forward-looking statements are made based upon information that is currently available or management’s current expectations and beliefs concerning future developments and their potential effects upon the Company, speak only as of the date hereof, and are subject to certain risks and uncertainties. We assume no obligation to update or revise any forward-looking statements contained or incorporated by reference herein to reflect any change in events, conditions or circumstances, or expectations with regard thereto, on which any such forward-looking statement is based, in whole or in part. There can be no assurance that future developments affecting the Company will be those anticipated by management, and there are a number of factors that could adversely affect the Company’s future operating results or cause the Company’s actual results to differ materially from the estimates or expectations reflected in such forward-looking statements, including, without limitation, the factors set forth under the “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” sections of this report. The information referred to above should be considered by investors when reviewing any forward-looking statements contained in this report, in any of the Company’s public filings or press releases or in any oral statements made by the Company or any of its officers or other persons acting on its behalf. The important factors that could affect forward-looking statements are subject to change, and the Company does not intend to update the factors set forth in the “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” sections of this report. By means of this cautionary note, the Company intends to avail itself of the safe harbor from liability with respect to forward-looking statements that is provided by Section 27A and Section 21E referred to above. 1 PART I – FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS LEXMARK INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF EARNINGS (In Millions, Except Per Share Amounts) (Unaudited) Three Months Ended June 30 Six Months Ended June 30 Revenue $ Cost of revenue Gross profit Research and development Selling, general and administrative Restructuring and related charges (reversals) ) ) Operating expense Operating income Interest (income) expense, net Other (income) expense, net ) ) Net impairment losses on securities - - - Earnings before income taxes Provision for income taxes Net earnings $ Net earnings per share: Basic $ Diluted $ Shares used in per share calculation: Basic Diluted See Notes to the Consolidated Condensed Financial Statements. 2 LEXMARK INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF FINANCIAL POSITION (In Millions, Except Par Value) (Unaudited) June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities Trade receivables, net of allowances of $29.8 in 2011 and $32.8 in 2010 Inventories Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Marketable securities Goodwill Intangibles, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Total current liabilities Long-term debt Other liabilities Total liabilities Contingencies Stockholders' equity: Preferred stock, $.01 par value, 1.6 shares authorized; no shares issued and outstanding - - Common stock, $.01 par value: Class A, 900.0 shares authorized; 79.2 and 78.6 outstanding in 2011 and 2010, respectively Class B, 10.0 shares authorized; no shares issued and outstanding - - Capital in excess of par Retained earnings Treasury stock, net; at cost; 15.1 shares in 2011 and 2010 ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to the Consolidated Condensed Financial Statements. 3 LEXMARK INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (In Millions) (Unaudited) Six Months Ended June 30 Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization Deferred taxes ) Stock-based compensation expense Gain on sale of facilities - ) Other Change in assets and liabilities: Trade receivables ) Inventories Accounts payable ) Accrued liabilities ) ) Other assets and liabilities ) ) Net cash flows provided by operating activities Cash flows from investing activities: Purchases of property, plant and equipment ) ) Purchases of marketable securities ) ) Proceeds from sales of marketable securities Proceeds from maturities of marketable securities Purchases of companies net of cash acquired - ) Proceeds from sales of facilities - Other Net cash flows used for investing activities ) ) Cash flows from financing activities: Repayment of assumed long term debt - ) Other ) Net cash flows provided by (used for) financing activities ) Effect of exchange rate changes on cash ) Net change in cash and cash equivalents ) Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ See Notes to the Consolidated Condensed Financial Statements. 4 LEXMARK INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO THE CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (In Millions, Except Per Share Amounts) (Unaudited) 1.BASIS OF PRESENTATION The accompanying interim Consolidated Condensed Financial Statements are unaudited; however, in the opinion of management of Lexmark International, Inc. (together with its subsidiaries, the “Company” or “Lexmark”), all adjustments necessary for a fair statement of the interim financial results have been included. All adjustments included were of a normal recurring nature. The results for the interim periods are not necessarily indicative of results to be expected for the entire year. The Consolidated Condensed Statements of Financial Position data as of December 31, 2010 was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America (“U.S.”). The Company filed with the Securities and Exchange Commission audited consolidated financial statements for the year ended December 31, 2010, on Form 10-K, which included all information and notes necessary for such presentation. Accordingly, these financial statements and notes should be read in conjunction with the Company’s audited annual consolidated financial statements for the year ended December 31, 2010. Certain prior year amounts have been reclassified, if applicable, to conform to the current presentation. Refer to Note 3 of the Notes to the Consolidated Condensed Financial Statements for information regarding the first quarter 2011 measurement period adjustment applied retrospectively to the Consolidated Condensed Statements of Financial Position related to the acquisition of Perceptive Software, Inc. in the second quarter of 2010. Refer to Note 16 of the Notes to the Consolidated Condensed Financial Statements for a discussion of accounting changes in the first quarter of 2011 required by updates to the Accounting Standards Codification (“ASC”). The updates are related to the accounting for multiple-deliverable revenue arrangements. 2.FAIR VALUE General The accounting guidance for fair value measurements defines fair value, establishes a framework for measuring fair value in accordance with generally accepted accounting principles (“GAAP”), and requires disclosures about fair value measurements. The guidance defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. As part of the framework for measuring fair value, the guidance establishes a hierarchy of inputs to valuation techniques used in measuring fair value that maximizes the use of observable inputs and minimizes the use of unobservable inputs by requiring that the most observable inputs be used when available. Fair Value Hierarchy The three levels of the fair value hierarchy are: · Level 1 Quoted prices (unadjusted) in active markets for identical, unrestricted assets or liabilities that the Company has the ability to access at the measurement date; · Level 2 Inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly; and · Level 3 Unobservable inputs used in valuations in which there is little market activity for the asset or liability at the measurement date. Fair value measurements of assets and liabilities are assigned a level within the fair value hierarchy based on the lowest level of any input that is significant to the fair value measurement in its entirety. 5 Assets and Liabilities Measured at Fair Value on a Recurring Basis June 30, 2011 December 31, 2010 Based on Based on Quoted prices in Other observable Unobservable Quoted prices in Other observable Unobservable active markets inputs inputs active markets inputs inputs Fair value (Level 1) (Level 2) (Level 3) Fair value (Level 1) (Level 2) (Level 3) Assets measured at fair value on a recurring basis: Government & agency debt securities $- $- Corporate debt securities AB & MB securities - - Auction rate securities - municipal debt - Total available-for-sale marketable securities - ST Foreign currency derivatives (1) - Auction rate securities - municipal debt - Auction rate securities - preferred - Total available-for-sale marketable securities - LT - Total AB Asset-backed MB Mortgage-backed (1) Foreign currency derivative assets are included in Prepaid expenses and other current assets on the Consolidated Condensed Statements of Financial Position. See Note 13 of the Notes to the Consolidated Condensed Financial Statements for disclosure of derivative assets and liabilities on a gross basis. Excluded from the 2011 table above were financial instruments included in Cash and cash equivalents on the Consolidated Condensed Statements of Financial Position. The Company’s policy is to consider all highly liquid investments with an original maturity of three months or less at the Company’s date of purchase to be cash equivalents. Investments considered cash equivalents included approximately $301.0 million of money market funds, $13.7 million of U.S. government and agency securities and $1.5 million of corporate debt securities at June 30, 2011. Excluded from the 2010 table above were financial instruments included in Cash and cash equivalents on the Consolidated Condensed Statements of Financial Position. Investments considered cash equivalents included approximately $132.7 million of money market funds, $63.1 million of US government and agency debt securities and $12.3 million of corporate debt securities at December 31, 2010. The amortized cost of these investments closely approximates fair value in accordance with the Company’s policy regarding cash equivalents. Fair value of these instruments is readily determinable using the methods described below for marketable securities or, in the case of money market funds, based on the fair value per share (unit) determined and published as the basis for current transactions. The following tables present additional information about Level 3 assets measured at fair value on a recurring basis for the three and six months ended June 30, 2011: Available-for-sale marketable securities Three Months Ended, June 30, 2011 Total Level 3 Corporate debt AB and MB ARS - muni debt ARS - preferred securities securities securities securities securities Balance, beginning of period Realized and unrealized gains/(losses) included in earnings - - - Unrealized gains/(losses) included in OCI - OTTI securities - - - Unrealized gains/(losses) included in OCI - All other - - Purchases - - - Sales and redemptions - Transfers in - - - Transfers out - Balance, end of period 6 Six Months Ended, June 30, 2011 Total Level 3 Corporate debt AB and MB ARS - muni debt ARS - preferred securities securities securities securities securities Balance, beginning of period Realized and unrealized gains/(losses) included in earnings - - - Unrealized gains/(losses) included in OCI - OTTI securities - Unrealized gains/(losses) included in OCI - All other - - Purchases - - - Sales and redemptions - Transfers in - - - Transfers out - Balance, end of period OCI Other comprehensive income OTTI Other-than-temporary impairment AB Asset-backed MB Mortgage-backed ARS Auction rate security Of the realized and unrealized losses included in earnings during the first half of 2011, none were related to Level 3 securities held by the Company at June 30, 2011. For purposes of comparison, the following tables present additional information about Level 3 assets measured at fair value on a recurring basis for the three and six months ended June 30, 2010: Available-for-sale marketable securities Three Months Ended, June 30, 2010 Total Level 3 Corporate debt AB and MB ARS - muni debt ARS - preferred securities securities securities securities securities Balance, beginning of period $ Realized and unrealized gains/(losses) included in earnings ) ) - - - Unrealized gains/(losses) included in OCI - OTTI securities - - Unrealized gains/(losses) included in OCI - All other ) ) Purchases - - - Sales and redemptions ) ) ) - - Transfers in - Transfers out ) ) ) - - Balance, end of period $ 7 Six Months Ended, June 30, 2010 Total Level 3 Corporate debt AB and MB ARS - muni debt ARS - preferred securities securities securities securities securities Balance, beginning of period $ Realized and unrealized gains/(losses) included in earnings ) ) ) - - Unrealized gains/(losses) included in OCI - OTTI securities - Unrealized gains/(losses) included in OCI - All other - ) Purchases - - - Sales and redemptions ) - Transfers in - - Transfers out ) ) ) - - Balance, end of period $ OCI Other comprehensive income OTTI Other-than-temporary impairment AB Asset-backed MB Mortgage-backed ARS Auction rate security Realized and unrealized losses included in earnings during the six months ended June 30, 2010 were made up of $0.1 million of realized losses related to Level 3 corporate debt securities and $0.1 million of other-than-temporary impairments (“OTTI”) of Level 3 mortgage-backed securities that were held by the Company at June 30, 2010. Realized gains and losses and OTTI are recorded in Other (income) expense, net and Net Impairment Losses on Securities, respectively, on the Consolidated Condensed Statements of Earnings. Transfers The Company reviews the levels assigned to its fair value measurements on a quarterly basis and recognizes transfers between levels of the fair value hierarchy as of the beginning of the quarter in which the transfer occurs. The Company transferred, on a gross basis, $30.5 million of U.S. agency debt securities and $2.0 million of corporate debt securities from Level 1 to Level 2 due to lower levels of market activity noted during the six months ended June 30, 2011. The fair values of the Company’s U.S. agency debt securities are generally categorized as Level 1 but may be downgraded based on the Company’s assessment of market activity for individual securities. The transfers occurred in both the first and second quarters of 2011 totaling $22.2 million and $10.3 million, respectively. The Company also transferred from Level 2 to Level 1, on a gross basis, $28.3 million of corporate debt securities due to trading volumes sufficient to indicate an active market for the securities as well as $12.0 million of U.S. agency debt securities due to the securities resuming higher levels of market activity during the six months ended June 30, 2011. The transfers occurred in both the first and second quarter of 2011 totaling $15.9 million and $24.4 million, respectively. Additionally, as indicated in the table above, the Company transferred, on a gross basis, $2.3 million of asset-backed securities from Level 2 to Level 3, all of which occurred in the second quarter of 2011. The Company was unable to corroborate the consensus price of these securities with a sufficient level of observable market data to maintain Level 2 classification. The Company transferred, on a gross basis, $35.5 million from Level 1 to Level 2 due to lower levels of market activity for certain U.S. agency debt securities noted during the six months ended June 30, 2010. The fair values of the Company’s U.S. agency debt securities are generally categorized as Level 1 but may be downgraded based on the Company’s assessment of market activity for individual securities. The transfers occurred in both the first and second quarter of 2010 totaling $11.8 million and $23.7 million, respectively. Additionally, as indicated in the table above, the Company transferred, on a gross basis, $10.4 million of corporate debt, asset-backed and mortgage-backed securities from Level 2 to Level 3, all of which occurred in the first quarter of 2010. The Company was unable to corroborate the consensus price of these securities with a sufficient level of 8 observable market data to maintain Level 2 classification. The Company also transferred, on a gross basis, $5.8 million of corporate debt and mortgage-backed securities from Level 3 to Level 2 as the Company was able to obtain information demonstrating that the prices were observable in the market at the conclusion of the second quarter of 2010. Valuation Techniques Marketable Securities - General The Company evaluates its marketable securities in accordance with FASB guidance on accounting for investments in debt and equity securities, and has determined that all of its investments in marketable securities should be classified as available-for-sale and reported at fair value. The Company generally employs a market approach in valuing its marketable securities, using quoted market prices or other observable market data when available. In certain instances, when observable market data is lacking, fair values are determined using valuations techniques consistent with the income approach whereby future cash flows are converted to a single discounted amount. The Company uses multiple third parties to report the fair values of the securities in which Lexmark is invested, though the responsibility of valuation remains with the Company’s management. Most of the securities’ fair values are based upon a consensus price method, whereby prices from a variety of industry data providers are input into a distribution-curve based algorithm to determine the most appropriate fair value. The Company utilizes various sources of pricing as well as trading and other market data in its process of corroborating fair values and testing default level assumptions. The Company assesses the quantity of pricing sources available, variability in the prices provided, trading activity, and other relevant data in performing this process. Government and agency debt securities The Company’s government and agency debt securities are generally highly liquid investments having multiple sources of pricing with low variability among the data providers. The consensus price method, described previously, is used to select the most appropriate price. Fair value measurements for U.S. government and agency debt securities are most often based on quoted market prices in active markets and are categorized as Level 1. Securities with lower levels of market activity, including certain U.S. agency debt securities and international government debt securities, are classified as Level 2. Corporate debt securities The corporate debt securities in which the Company is invested most often have multiple sources of pricing with relatively low dispersion and are valued using the consensus price method. The fair values of these securities are generally classified as Level 2. Certain of these securities, however, are classified as Level 3 because the Company was unable to corroborate the consensus price of these securities with a sufficient level of observable market data due to a low number of observed trades or pricing sources. In addition, certain corporate debt securities are classified as Level 1 due to trading volumes sufficient to indicate an active market for the securities. Smaller amounts of commercial paper and certificates of deposit, which generally have shorter maturities and less frequent trades, are also grouped into this fixed income sector. Such securities are valued via mathematical calculations using observable inputs until such time that market activity reflects an updated price. The fair values of these securities are typically classified as Level 2 measurements. Asset-backed and mortgage-backed securities Securities in this group include asset-backed securities, U.S. agency mortgage-backed securities, and other mortgage-backed securities. These securities generally have lower levels of trading activity than government and agency debt securities and corporate debt securities and, therefore, their fair values may be based on other inputs, such as spread data. The consensus price method is generally used to determine the most appropriate price in the range provided. Fair value measurements of these investments are most often categorized as Level 2; however, these securities are categorized as Level 3 when there is higher variability in the pricing data, a low number of pricing sources, or the Company is otherwise unable to gather supporting information to conclude that the price can be transacted upon in the market at the reporting date. 9 Auction Rate Securities The Company’s auction rate securities for which recent auctions were unsuccessful are made up of student loan revenue bonds valued at $3.1 million, municipal sewer and airport revenue bonds valued at $5.7 million, and auction rate preferred stock valued at $3.3 million at June 30, 2011. The Company’s auction rate securities for which recent auctions were unsuccessful were made up of student loan revenue bonds valued at $9.0 million, municipal sewer and airport revenue bonds valued at $5.5 million, and auction rate preferred stock valued at $3.5 million at December 31, 2010. At June 30, 2011, the Company’s auction rate securities for which recent auctions were unsuccessful were valued using a discounted cash flow model based on the characteristics of the individual securities, which the Company believes yields the best estimate of fair value. The first step in the valuation included a credit analysis of the security which considered various factors including the credit quality of the issuer (and insurer if applicable), the instrument’s position within the capital structure of the issuing authority, and the composition of the authority’s assets including the effect of insurance and/or government guarantees. Next, the future cash flows of the instruments were projected based on certain assumptions regarding the auction rate market significant to the valuation including (1) the auction rate market will remain illiquid and auctions will continue to fail causing the interest rate to be the maximum applicable rate and (2) the securities will not be redeemed. These assumptions resulted in discounted cash flow analysis being performed through the legal maturities of most of the securities, ranging from July 2032 through December 2037, or in the case of the auction rate preferred stock, through the mandatory redemption date of December 2021. The projected cash flows were then discounted using the applicable yield curve plus a 250 basis point liquidity premium added to the applicable discount rate. Different assumptions were used for one of the Company’s municipal bonds due to the distressed financial conditions of both the issuer and the insurer. The fair value of this security was $2.3 million, and was primarily based on the expected recoveries that holders could realize from bankruptcy proceedings after a likely work out period of two years. Derivatives The Company employs a foreign currency risk management strategy that periodically utilizes derivative instruments to protect its interests from unanticipated fluctuations in earnings and cash flows caused by volatility in currency exchange rates.Fair values for the Company’s derivative financial instruments are based on pricing models or formulas using current market data. Variables used in the calculations include forward points and spot rates at the time of valuation. Because of the very short duration of the Company’s transactional hedges (three months or less) and minimal risk of nonperformance, the settlement price and exit price should approximate one another. At June 30, 2011 and December 31, 2010, all of the Company’s forward exchange contracts were designated as Level 2 measurements in the fair value hierarchy. Refer to Note 13 of the Notes to the Consolidated Condensed Financial Statements for more information regarding the Company’s derivatives. Senior Notes In May 2008, the Company issued $350million of five-year fixed rate senior unsecured notes and $300million of ten-year fixed rate senior unsecured notes. At June 30, 2011, the fair values of the Company’s five-year and ten-year notes were estimated to be $373.1 million and $326.1 million, respectively, based on the prices the bonds have recently traded in the market as well as the overall market conditions on the date of valuation. The $699.2 million total fair value of the debt is not recorded on the Company’s Consolidated Condensed Statements of Financial Position and is therefore excluded from the 2011 fair value table above. The total carrying value of the senior notes, net of $0.8 million discount, was $649.2 million on the June 30, 2011 Consolidated Condensed Statements of Financial Position. At December 31, 2010, the fair values of the Company’s five-year and ten-year notes were estimated to be $373.1 million and $320.7 million, respectively. The $693.8 million total fair value of the debt is not recorded on the Company’s Consolidated Condensed Statements of Financial Position and is therefore excluded from the 2010 fair value table above. The total carrying value of the senior notes, net of $0.9 million discount, was $649.1 million on the December 31, 2010 Consolidated Condensed Statements of Financial Position. 10 Other Financial Instruments The fair values of cash and cash equivalents, trade receivables and accounts payable approximate their carrying values due to the relatively short-term nature of the instruments. Assets and Liabilities Measured at Fair Value on a Nonrecurring Basis Subsequent to Initial Recognition Fair Value Measurements Using Quoted prices in Other observable Unobservable Total gains Total gains active markets inputs inputs (losses) (losses) Fair value (Level 1) (Level 2) (Level 3) 2nd Qtr 2011 YTD 2011 Long-lived assets held for sale $- $- There were no material fair value adjustments to assets or liabilities measured at fair value on a nonrecurring basis subsequent to initial recognition during 2010. Long-lived assets held for sale Related to the April 2009 restructuring plan, the Company’s inkjet cartridge manufacturing facility in Juarez, Mexico qualified as held for sale in the first quarter of 2010. During the first quarter of 2011, in accordance with the guidance on accounting for the impairment or disposal of long-lived assets, the building and land with a carrying value of $4 million ($3 million in previous periods due to foreign currency translation) were written down to their fair value less cost to sell of $3 million, resulting in a loss of $1 million. The loss is included in Selling, general and administrative on the Consolidated Condensed Statements of Earnings. The asset is included in Property, plant and equipment, net on the Consolidated Condensed Statements of Financial Position. Fair value was estimated using a market approach, based on available data for transactions in the region as well as the asking price of a comparable property. The decrease in fair value during the first quarter of 2011 was driven by the worsening of the industrial market in Juarez. Subsequent to the recognition of the loss during the first quarter of 2011, the Company received an offer to purchase the facility comparable to the estimated fair value. The Company is currently negotiating the offer and believes it will complete the sale in 2011. Related to the 2007 restructuring plan, the Company’s Orleans, France facility qualified as held for sale in the second quarter of 2009. The asset is included in Property, plant and equipment, net on the Consolidated Condensed Statements of Financial Position at the lower of its carrying amount or fair value less costs to sell in accordance with guidance on accounting for the impairment or disposal of long-lived assets. The carrying value of the building and land held for sale was approximately $7 million at June 30, 2011. The fair value of the site is estimated to be in the range of $7 million to $8 million based on non-binding price quotes from a market participant and considering the highest and best use of the asset for sale. A letter of commitment was signed in the first quarter of 2010 obligating the potential buyer to 10% of the $7 million sale price. Certain regulatory requirements in the jurisdiction in which the facility is located have delayed the sale, and the Company now believes it will complete the sale of the facility in 2012 or 2013. The Company is taking steps to minimize recurring expenses associated with the facility. There have been no fair value adjustments recorded in 2011 related to the site held for sale. Land held by the Company in Tatabanya, Hungary with carrying value of $2 million was written down to fair value less cost to sell of $1 million during the second quarter of 2011 due to the Company’s receipt of an offer to purchase the land that was less than the carrying value of the land. The $1 million loss is included in Selling, general and administrative on the Consolidated Condensed Statements of Earnings.The Company believes it will complete the sale in 2011. 11 3.BUSINESS COMBINATIONS Acquisition of Perceptive Software, Inc. On June 7, 2010, the Company acquired all issued and outstanding stock of Perceptive Software, Inc. (“Perceptive Software”) for $280 million in cash, or $266.8 million net of cash acquired. Perceptive Software is a leading provider of enterprise content management (“ECM”) software and solutions. The acquisition builds upon and strengthens Lexmark’s current industry-focused document workflow solutions and managed print services and enables the Company to immediately participate in the adjacent, growing market segment of ECM software solutions. The disclosures required under the guidance for business combinations were provided in theNotes to the Consolidated Financial Statements filed with the Securities and Exchange Commission for the year ended December 31, 2010 on Form 10-K. The following table summarizes the assets acquired and liabilities assumed as of the acquisition date, including the effect of the measurement period adjustment recorded in the first quarter of 2011 discussed below. Cash Trade receivables Other assets Property, plant and equipment Identifiable intangible assets Deferred tax liability, net (1) Accounts payable Deferred revenue Long term debt (2) Other liabilities Total identifiable net assets Goodwill Total purchase price (1) Deferred tax liability, net primarily relates to purchased identifiable intangible assets and is shown net of deferred tax assets. (2) The long term debt assumed by the Company in the acquisition was repaid after the acquisition date and is included in Repayment of assumed long term debt in the financing section of the Company's Consolidated Condensed Statements of Cash Flows. There was no gain or loss recognized on the early extinguishment of long term debt. A change to the acquisition date value of the identifiable net assets during the measurement period (up to one year from the acquisition date) affects the amount of the purchase price allocated to goodwill. Changes to the purchase price allocation are adjusted retrospectively to the consolidated financial results. The values above include a measurement period adjustment recorded in the first quarter of 2011 affecting Goodwill by $2.2 million and Deferred tax liability, net by $(2.2) million. The measurement period adjustment was recorded based on information obtained subsequent to the acquisition related to certain income tax matters contemplated by the Company at the acquisition date. The December 31, 2010 balances for Goodwill and Other assets on the Consolidated Condensed Statements of Financial Position have been revised to include the effect of the measurement period adjustment. The Company began amortizing its in-process technology asset, valued at $1.9 million as part of the acquisition of Perceptive Software, during the first quarter of 2011 upon completion of the project. The estimated amortization expense related to in-process technology for full year 2011 is $0.4 million. Other Acquisitions On March 29, 2010 the Company acquired certain assets and rights of a privately held company for $6.7 million cash consideration. The acquired group consisted mostly of technology and other related assets and processes to be utilized in the Company’s Imaging Solutions and Services (“ISS”) segment. 12 4.RESTRUCTURING AND RELATED CHARGES October 2009 Restructuring Plan General As part of Lexmark’s ongoing plans to improve the efficiency and effectiveness of its operations, the Company announced restructuring actions (the “October 2009 Restructuring Plan”) on October 20, 2009.The Company continues its focus on refining its selling and service organization, reducing its general and administrative expenses, consolidating its cartridge manufacturing capacity, and enhancing the efficiency of its supply chain infrastructure. The actions taken will reduce cost and expense across the organization, with a focus in manufacturing and supply chain, service delivery overhead, marketing and sales support, corporate overhead and development positions as well as reducing cost through consolidation of facilities in supply chain and cartridge manufacturing.The October 2009 Restructuring Plan is considered substantially completed and any remaining charges to be incurred are expected to be immaterial. The October 2009 Restructuring Plan is expected to impact about 770 positions worldwide.Total pre-tax charges of approximately $70 million are expected for the October 2009 Restructuring Plan with $65.5 million of total charges incurred to date. Approximately $4 million of remaining charges are expected to be incurred in 2011.The Company expects the total cash cost of the October 2009 Restructuring Plan to be approximately $56 million. The Company expects to incur total charges related to the October 2009 Restructuring Plan of approximately $56.3 million in ISS and approximately $13.7 million in All other. Impact to 2011 and 2010 Financial Results For the three and six months ended June 30, 2011 and 2010, the Company incurred charges (reversals) for the October 2009 Restructuring Plan as follows: Three Months Ended June 30 Six Months Ended June 30 Accelerated depreciation charges $ - $ $ $ Employee termination benefit charges (reversals) ) ) Contract termination and lease charges (reversals) ) ) Total restructuring-related charges (reversals) $ ) $ $ ) $ Accelerated depreciation charges for the October 2009 Restructuring Plan and all of the other restructuring plans were determined in accordance with FASB guidance on accounting for the impairment or disposal of long-lived assets.For the six months ended June 30, 2011, the Company recorded $0.1 million of accelerated depreciation charges in Selling, general and administrative on the Consolidated Condensed Statements of Earnings.For the three and six months ended June 30, 2010, the Company recorded $0.8 million and $1.8 million, respectively, of accelerated depreciation charges in Cost of Revenue on the Consolidated Condensed Statements of Earnings. Employee termination benefit charges and contract termination and lease charges for the October 2009 Restructuring Plan and all of the other restructuring plans were recorded in accordance with FASB guidance on employers’ accounting for postemployment benefitsand guidance on accounting for costs associated with exit or disposal activities, as appropriate.For the three and six months ended June 30, 2011 and 2010, employee termination benefit charges (reversals), which include severance, medical and other benefits, and contract termination and lease charges (reversals) are included in Restructuring and related charges (reversals) on the Consolidated Condensed Statements of Earnings. For the six months ended June 30, 2011, the $2.6 million reversal for employee termination benefit and contract termination and lease charges is due primarily to revisions in assumptions. 13 For the three months ended June 30, 2011, the Company incurred restructuring-related charges (reversals) of $0.2 million in ISS and $(1.2) million in All other.For the three months ended June 30, 2010, the Company incurred restructuring-related charges of $2.1 million in ISS and $0.4 million in All other. For the six months ended June 30, 2011, the Company incurred restructuring-related (reversals) of $(1.2) million in ISS and $(1.3) million in All other.For the six months ended June 30, 2010, the Company incurred restructuring-related charges of $6.9 million in ISS and $0.6 million in All other. Liability Rollforward The following table represents a rollforward of the liability incurred for employee termination benefits and contract termination and lease charges in connection with the October 2009 Restructuring Plan.Of the total $12.8 million restructuring liability, $11.6 million is included in Accrued liabilities and $1.2 million is included in Other liabilities on the Company’s Consolidated Condensed Statements of Financial Position. Employee Termination Benefits Contract Termination & Lease Charges Total Balance at January 1, 2011 $ $ $ Payments & Other (1) Reversals (2) Balance at June 30, 2011 $ $ $ (1) Other consists of changes in the liability balance due to foreign currency translations. (2) Reversals due to changes in estimates for employee termination benefits. Summary of Other Restructuring Actions General In response to global economic weakening, to enhance the efficiency of the Company’s inkjet cartridge manufacturing operations and to reduce the Company’s business support cost and expense structure, the Company announced various restructuring actions (“Other Restructuring Actions”) from 2006 to April 2009. The Other Restructuring Actions include the closure of inkjet supplies manufacturing facilities in Mexico as well as impacting positions in the Company’s general and administrative functions, supply chain and sales support, marketing and sales management, and consolidation of the Company’s research and development programs. The Other Restructuring Actions are considered substantially completed and any remaining charges to be incurred from these actions are expected to be immaterial. Impact to 2011 and 2010 Financial Results For the three and six months ended June 30, 2011 and 2010, the Company incurred charges (reversals) for the Company’s Other Restructuring Actions as follows: Three Months Ended June 30 Six Months Ended June 30 Accelerated depreciation charges $
